                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: FEDLOAN STUDENT LOAN                    :          MDL
SERVICING LITIGATION                           :          NO. 18-2833


                                           ORDER

       AND NOW, this 22nd day of October, 2018, it is hereby ORDERED that Paragraphs 4

and 5 of this Court’s Order dated October 16, 2018 (ECF No. 29) are AMENDED to read as

follows:

             (4)    On or before November 21, 2018, Lead Counsel for Plaintiffs shall file
                    briefing on the following issues:

                           (A)     Effect of dismissal of Ohio Plaintiffs’ Amended Complaint
                                   for purposes of inclusion in the instant litigation; and,

                           (B)     The extent to which preliminary class discovery may be
                                   required or is not necessary prior to submission of an
                                   Amended Class Complaint.

                    Said briefing shall not exceed ten (10) pages in toto; and,

             (5)    On or before December 21, 2018, Defendants shall file a Response to
                    Plaintiffs’ briefing. Said Response shall not exceed ten (10) pages in toto.


                                                          BY THE COURT:


                                                          /s/ C. Darnell Jones, II    J.
